Citation Nr: 0939086	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  07-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1958 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in September 
2009.  A transcript of the hearing is associated with the 
claims folder.


FINDINGS OF FACT

1.  The Veteran's currently-shown bilateral hearing loss is 
related to service. 

2.  The Veteran's currently-shown tinnitus is related to 
service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was incurred in service.  38 U.S.C.A.  §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his currently-shown bilateral 
hearing loss and tinnitus is the result of exposure to the 
loud noise while serving aboard aircraft carriers in the 
Navy.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
2002).  The term 'active military, naval, or air service' 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).  

Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the Veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
Veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service records reflect "normal" ear 
conditions upon enlistment in November 1958, with whisper and 
spoken voice testing revealing no abnormalities.  These 
records also indicate that the Veteran was assigned to 
Helicopter Utility Squadron One, and that his duties included 
helicopter maintenance.  Given his unit of assignment, in-
service noise exposure is conceded.  The report of his 
February 1962 discharge examination reflects normal hearing.

The Veteran underwent a VA audiological examination in 
December 2006.  The claims file was reviewed in conjunction 
with the examination.  The Veteran reported constant tinnitus 
in his left ear.  Audiological testing revealed pure tone 
thresholds of 40, 45, 35, 60, and 55 decibels in the 
Veteran's right ear, and 60, 65, 60, 70, and 65 decibels in 
his left ear at 500, 1000, 2000, 3000, and 4000 hertz 
respectively.  Additionally, the Veteran had a speech 
discrimination score of 98 percent correct for the right ear; 
however the report indicated that results for the left ear 
could not be obtained at a reliable and safe level.  The 
diagnosis was mild sloping to severe sensorineural hearing 
loss bilaterally.  With respect to a relationship between the 
Veteran's military service and his bilateral hearing loss and 
tinnitus, the examiner concluded that while the Veteran had 
certainly endured hazardous noise levels during service, his 
post-service work at a factory for many years made it 
impossible to separate the effects of military versus non-
military exposure without earlier audiometric data.  

At his September 2009 Video Conference hearing, the Veteran 
testified that while he had worked as an engineering foreman 
at BF Goodrich for over 35 years, he wore hearing protection 
when he was on the factory floor.  Further, he stated that he 
noticed hearing problems well before his work at BF Goodrich, 
as a student shortly after service.  The Veteran has given 
the Board no reason to doubt the credibility of these 
assertions.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102 (2009).  Here, in view of the Veteran's 
in-service noise exposure, the Board finds that the evidence 
is at least in equipoise and, resolving all reasonable doubt 
in favor of the Veteran, service connection for bilateral 
hearing loss and tinnitus is warranted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


